Citation Nr: 1758228	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-11 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow
INTRODUCTION

The Veteran had honorable active military service from October 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran appeared and testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge in October 2014.  A transcript of this hearing is associated with the claims file.  Thereafter, in March 2015, the Board remanded the two issues listed on the Title page of this decision.  The Board finds that substantial compliance with the prior remand has been accomplished.  Neither the Veteran nor his representative has argued otherwise.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claims without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDINGS OF FACT

1.  The Veteran's current left knee disorder, diagnosed as status post left total knee replacement secondary to severe degenerative joint disease, is not related to his active military service.

2.  The Veteran's current respiratory disorder, diagnosed as chronic obstructive pulmonary disease (COPD), is not related to his active military service.



CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a left knee disorder and a respiratory disorder that he contends had their onset during his active military service.  See Representative's September 2016 Post-Remand Brief.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases, like arthritis, that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Left Knee Disorder 

The Veteran testified at the October 2014 Board hearing that he believes his left knee disorder is related to his service because that is when it started bothering him, when he went in, but he did not go to the doctor for it because he thought it was just arthritis at the time but, after he got out, he found out otherwise.  When asked about specific incidents in service, he testified that he had a problem one time where it hurt and he let them know that it was bothering him and then, about a week or so after he got out of service, he was getting out of his car and, when he stepped down, he suddenly could not put weight on the knee due to pain, which was the same pain that he experienced while he was in service.  He stated he was treated after this incident by a private physician.

The service treatment records show the Veteran was treated for complaints of left knee pain in January 1971 with a reported history of cutting it two years before (likely prior to service) with an axe, and that it also "slipped out" while in "staging."  However, there was no indication in this note that any abnormality of the knee was found on examination, and an X-ray taken was noted to show no abnormalities. 

The earliest post-service medical evidence demonstrating treatment for the left knee is a September 2005 private orthopedist's initial consultation note.  This treatment note indicates the Veteran gave a history of medial meniscectomy in 1971.  He reported having progressively increasing pain in the left knee over the last few years.  X-rays of the left knee showed advanced osteoarthritis particularly with medial compartment obliteration and osteophyte formation.  The assessment was post-traumatic arthritis of the left knee with genu varum.  

The next treatment records available are from December 2010 when the Veteran came in to VA to establish care.  He reported having left knee pain (among other things) and that he was interested in referral for a total knee replacement.  It was noted that X-rays of the left knee showed severe degenerative changes, most significant in the medial compartment which was obliterated, extensive degenerative osteophyte formation, suprapatellar effusion, and calcium pyrophosphate deposition.  In January 2011, he underwent Orthopedic Surgery consultation at which he reported a history of chronic left knee pain since getting out of service and having the knee scoped in the 1970s but unsure of the pre-op diagnosis.  He reported that he has never been pain-free, but has "always just dealt with the pain," which he described as predominantly medial-sided.  He was assessed to have severe tri-compartmental left knee degenerative joint disease and total knee replacement was recommended, which he underwent in March 2011.  

Other VA treatment notes show a reported history of "initial onset of left knee pain in 1971 when he stood up and suddenly his knee would not support him," see March 11, 2011 Occupational Therapy Functional Evaluation note, and a history of "left knee pain for the last ten years which progressively got worse in the last several months," see March 11, 2011 PMRS CIIRP Admission Evaluation note.  

The Veteran was provided VA examinations in March 2011 and June 2015.  At the March 2011 VA examination, the Veteran reported that, in 1971, a few weeks after discharge from service, he was getting out of his car and, when he went to stand up, his knee gave out causing pain and discomfort.  He was told that he had cartilage damage and had surgery.  He stated that he responded well and had no pain up until five years ago when he started getting arthritis of the knee.  He had a total knee replacement earlier in March 2011 and was currently in physical therapy.  The examiner's assessment was status post total knee replacement secondary to severe degenerative joint disease due to an old medial meniscectomy done in 1971.  The examiner stated that, based on the claims file and the patient's history, it was his opinion that the Veteran's current left knee condition is not related to his military service.  He recognized that, in January of 1971, the Veteran was seen for a complaint of left knee pain, but it was stated that he had a laceration injury when he struck his knee with an axe two years prior, and he also stated that his knee gave out.  That is the extent of the note.  He had X-rays that were normal.  Then when he was discharged in September of 1971, on his discharge summary physical examination, there was no complaint of any knee pain and no notes of any knee problems.  Finally, the Veteran stated that he injured his knee when he was discharged from the service when he was getting out of an automobile and his knee finally buckled and caused pain and discomfort and he ended up having surgery. 

The second examination conducted in June 2015 notes the Veteran's report that he has had chronic left knee pain since 1971 with left knee replacement in 2010.  The examiner noted the Veteran's weight and height, as well as that the service treatment records in the claims file shows he was treated one time for left knee pain in January 1971.  The examiner did not provide a medical diagnosis of any current left knee disorder.  In rendering the requested medical opinion, the VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He explained his reasoning for the opinion by saying that the Veteran was only treated one time in service for left knee pain; and that he had left knee replacement in 2010 due to osteoarthritis, which is most likely caused by aging and obesity.

Based upon the foregoing evidence, the Board finds that the evidence fails to establish that the Veteran's current left knee disorder, diagnosed as status post left knee disorder secondary to severe degenerative joint disease by the March 2011 VA examiner, is related to his active military service.  

Initially, the Board finds that there is no evidence of osteoarthritis (a.k.a., degenerative joint disease) of the left knee within one year of the Veteran's discharge from active service in October 1971.  The earliest evidence of record establishing the presence of degenerative joint disease in the left knee is from September 2005.  The September 2005 private treatment note that first shows degenerative joint disease indicates it was severe at that time, but there is no evidence to indicate the actual onset of the left knee osteoarthritis.  Consequently, presumptive service connection based upon a chronic disease pursuant to 38 C.F.R. § 3.307(a)(3) and § 3.309(a) is not warranted.

Furthermore, the Board finds that service connection based upon chronicity or a continuity of symptomatology of osteoarthritis in the left knee since service pursuant to 38 C.F.R. § 3.303(b) is also not warranted because the evidence does not show a chronic left knee disorder during service (an X-ray was normal).  Further, any reports of a continuity of symptomatology of pain since service are inconsistent with other statements he has made indicating a lack of continuity.  For example, the 2011 VA examination report noted that the Veteran reported that after his 1971 surgery "he responded well and had no pain up until 5 years ago."  

Although the Veteran is competent to say he has pain in his left knee, he is not competent to state whether it is related to a meniscus injury versus arthritis.  Jandreau, 429 F.3d at 1372.  In fact, the Veteran testified at his hearing that he did not seek treatment initially for his left knee pain because he thought it was arthritis but then found out it was not, which clearly indicates he could not tell what type of condition really caused his knee pain.  Thus, his statements as to what was causing his knee pain should not be given any probative weight because such requires medical knowledge.  Id.  

Finally, after considering the Veteran's claim on the totality of the record, the Board also finds that the overwhelming evidence fails to demonstrate that his current left knee disorder is otherwise related to his military service.  Although the Veteran admittedly had at least one episode of knee pain in service, there were no objective findings of any abnormality during service.  The Veteran's left knee was found to be normal upon examination for discharge in September 1971.  Unfortunately, after the Veteran's discharge, he had an injury to the knee that caused him to have surgery, which appears from the reports seen in the post-service treatment records to have been a meniscectomy for a meniscal injury.  Thus, although the Veteran's private orthopedist and the March 2011 VA examiner opine that his degenerative joint disease is related to the meniscectomy, the evidence still fails to demonstrate the meniscectomy is related to his active service because it fails to establish that the meniscal condition was present during service.  

In contrast, the June 2015 VA examiner essentially opined that the Veteran's left knee osteoarthritis is related to aging and his weight rather than the single incident of left knee pain treated in service.  

The Board's finding is supported by the VA examiners' negative medical opinions, especially the March 2011 medical opinion.  The Board finds the medical opinions provided to be highly probative as to whether the Veteran's left knee disorder is related to his military service because they are clearly based upon the facts of the case and the examiners provide sound reasoning for their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

In contrast, the Veteran did not provide an opposing medical opinion to support his claim but rather relies upon his own statements relating his current left knee disorder to his military service.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the knee disability at issue in this case, arthritis and its residuals, is not visible to the lay person, but requires diagnostic imaging.  Thus, it falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Thus, the Veteran's statements relating his left knee disorder to his military service or to knee pain he had in service lack probative value as he is not competent to provide such a medical opinion of etiology.

After reviewing the Veteran's statements seen in the record, the Board remarks that the majority of them appear to relate the history of the post-service injury that happened shortly after his discharge from active duty (a week or so) in which he was stepping from his car and suddenly he felt pain and could not put weight on his knee.  Unfortunately, the post-service injury occurred after the Veteran's discharge from service and, therefore, cannot be the basis for service connection.  The Board acknowledges that the Veteran testified at the October 2014 hearing that the pain he had at the time of this injury was the same as what he experienced in January 1971 when he sought treatment in service.  However, the problem is that it is not the knee pain that caused the degenerative joint disease that resulted in the Veteran's present left knee disorder.  Rather, it was the surgery (meniscectomy) that is the culprit according the private orthopedist and the March 2011 VA examiner.  So even though the Veteran may have had the same pain both during and after service, the medical opinions are against a finding that the Veteran's current disability is due to his in-service knee pain.  The 2011 examiner found the degenerative joint disease is secondary to the 1971 post-service surgery (and post-service injury).  Clearly, the March 2011 VA examiner did not believe that the knee pain the Veteran experienced in service had anything to do with the post-service knee injury and subsequent surgery noting there was no actual knee problem noted in the January 1971 treatment note and X-rays were normal, as well as no complaint of knee pain or finding of knee problems when he was examined for discharge in September 1971.  Rather, his rationale makes it clear that it was the post-service injury when the Veteran's knee finally buckled and caused pain and discomfort that instigated him to end up having surgery.  Thus, the March 2011 VA examiner's opinion supports the finding that it was the post-service injury that is the cause, rather than the in-service injury, of his current knee disability.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a left knee disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Respiratory Disorder 

At the October 2014 Board hearing, the Veteran testified that his respiratory disorder has been diagnosed by the VA as asthma and bronchitis and that he believes his respiratory disorder is due to his active service because that is where he first had a breathing problem.  He testified that he got to where he could hardly breathe one day, and he went to sick bay where they told him he had this breathing problem, an acute respiratory infection, which was in January 1970.

The service treatment records show the Veteran was hospitalized for a few days in January 1970 for an acute respiratory disease with a one week history of cough, sore throat, myalgia and fever.  On admission, examination showed a temperature of 101 degrees, hyperemic pharynx, and diffuse inspiratory and expiratory rhonchi.  His course in hospital was unremarkable with him claiming to be asymptomatic from the time of admission.  His fever returned to normal within 12 hours of admission.  There was no note of continuing respiratory symptoms upon discharge.  He was again treated in February 1971 for a cold with complaints of productive cough and chills.  He was noted to have scattered wheezes over the lung bases and was given a swimming chit to miss a swimming test the evening, but no specific respiratory disorder was diagnosed.  No complaints of breathing problems or finding of any lung abnormality are seen on his examination for discharge in September 1971.  His chest X-ray was noted to be normal.  

The first post-service evidence showing a diagnosis of a respiratory disorder is a December 2005 private pulmonology and sleep specialist's treatment record, which shows a diagnosis of COPD.  The Board notes that this treatment note is handwritten and is mostly unreadable.  However, there is a January 2006 typed letter from this physician to the Veteran's primary care physician in which this specialist reports that he first saw the Veteran in October 2005 with complaints of loud snoring, daytime sleepiness and tiredness, as well as complaints of shortness of breath with minimal exertion.  Pulmonary function tests showed mild obstructive lung disease with fair bronchodilator response.  Sleep study showed severe obstructive sleep apnea (OSA).  He placed the Veteran on CPAP for his OSA and on Advair and Albuterol MDI for his COPD.  

In December 2010, the Veteran initially sought treatment at VA and it was noted his past medical history was positive for COPD with a history of being a long term smoker of 1 to 2 packs per day for 40 years, quit in 2007.  The assessment was COPD, history of long-term smoker.  In October 2011, the Veteran underwent pulmonary consultation at which he was again diagnosed to have COPD.  Significantly, it was remarked in setting forth the Veteran's history that his COPD was diagnosed in 2005 by the private pulmonologist noted above.  It was also noted that he had a smoking history of two packs per day for 45 years, quitting four years before.    

The Veteran underwent VA examination in June 2015 as a result of which he was diagnosed to have COPD.  In setting forth the Veteran's medical history, the examiner noted there was in-service treatment for a "transient" upper respiratory infection but he did not have asthma/bronchitis in service and there was no pulmonary condition noted at the time of discharge from service.  He further noted that the Veteran has had shortness of breath over the last few years and he is treated with inhalers, as well as he has been a smoker - smoked about 1 to 2 packs per day for 30 to 40  years (according to records), quit in 2007.  The examiner opined that the Veteran's COPD is most likely secondary to smoking as smoking is the biggest risk factor for developing COPD.  As for the Veteran's contention that it is due to the upper respiratory infection he had in service, the examiner stated that upper respiratory infection is transient and does not lead to COPD; hence, the Veteran's COPD is not related to his in-service upper respiratory infection.  

Based on the foregoing evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current respiratory disorder, diagnosed as COPD, is related to his active military service, to include the in-service upper respiratory infections for which he was treated.  As pointed out by the VA examiner, the service treatment records fail to demonstrate the Veteran had a chronic respiratory disorder during active service.  The only time there was evidence of wheezing or rales was when he had an acute upper respiratory infection.  His lungs were noted to be normal at the time of examination for discharge in September 1971.  Furthermore, a diagnosis of a chronic respiratory disorder is not shown in the post-service medical evidence until October 2005, 34 years after his discharge from service.  Consequently, the Board finds that the absence of a respiratory disorder in the service treatment records or of persistent symptoms of such a disorder at separation, along with the first evidence being many years later, tends to disprove the assertion that the Veteran's COPD was incurred during his active military service.  Service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service); see also Horn v. Shinseki, 25 Vet. App. 231, 240 n.7 (2012) (stating that, when the Board uses the absence of evidence as negative evidence, there must be "'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'")

Moreover, the Board finds the VA examiner's medical opinion to be highly probative of the question of whether a medical nexus relationship exists between the Veteran's current respiratory disorder and his active military service because it is clearly based upon the facts of the case and the examiner provided sound reasoning for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The VA examiner's opinion is supported by the Veteran's treating VA primary care physician whose initial treatment note in December 2010 appears to relate the Veteran's COPD to his history of smoking based upon the assessment of "COPD, h/o long-term smoker."  

The Veteran has not submitted an opposing opinion.  Rather, the Veteran has submitted his own testimony relating his current respiratory disorder to his military service.  The respiratory disorder at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  In this case, the VA examiner relates the Veteran's respiratory disorder, COPD, to his history of smoking, which is significant (1 to 2 packs per day for 40 to 45 years), rather than to any acute episode(s) of upper respiratory infection the Veteran had while he was on active duty in 1970 and 1971 for which there is no evidence of a permanent chronic lung disorder resulting therefrom.  Thus, the Board finds the Veteran, as a lay person, lacks the competency to relate his current respiratory disorder to his active military service or to an upper respiratory infection he experienced therein, and any statements so purporting to do so lack probative value.  

Consequently, the Board finds that the preponderance of the evidence is against finding that service connection for a respiratory disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a respiratory disorder is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


